02/02/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0354



                                          DA 20-0354


IN RE THE MARRIAGE OF:

JILLIAN M.KNOLL,

              Petitioner and Appellee,
                                                                  ORDER
       v.

 BUDDY D. VALENTINE,

              Respondent and Appellant.


      Appellant Buddy D. Valentine has filed a motion for a 60-day extension of time
within which to file his opening brief.
      IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
filed on or before March 29, 2021.
      No further extensions will be granted.
      DATED this          day of February, 2021.
                                                 For the Court,




                                                              Chief Justice